Citation Nr: 1500957	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to an increased disability rating for plantar fasciitis of the right foot, currently rated as 20 percent disabling. 

3. Entitlement to an effective date prior to June 25, 2013 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from February 1985 to August 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in October 1999 and June 2005.  The Board remanded the service connection claim for a back disorder in October 2004, and denied this claim in a September 2005 decision.  In a November 2006 Order, the Court of Appeals for Veterans Claims (Court) endorsed an October 2006 joint motion for remand, vacated the September 2005 Board decision denying the claim, and remanded the claim for compliance with the instructions in the joint motion.  The Board remanded this claim and the other claims on appeal in March 2007 and September 2010 for additional development.  The Board denied these claims in a May 2013 decision.  In a June 2013 Order, the Court endorsed a joint motion for remand, vacated the Board's decision, and remanded the case for further action.  In accordance with the instructions in the joint motion, the Board remanded the case in May 2014 for further development.  It now returns for appellate review.  

Entitlement to TDIU was granted effective June 25, 2013 in an October 2013 rating decision.  Thus, the issue has been recharacterized as whether entitlement to TDIU may be established prior to June 25, 2013.  

The Veteran testified at a hearing before the undersigned in May 2004 with regard to his back disorder claim.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left foot disability has been raised by the record, including in a November 2005 letter of the RO acknowledging receipt of such a claim, and more recently in a November 2014  informal hearing presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims of entitlement to service connection for a back disorder and  entitlement to a TDIU prior to June 25, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's plantar fasciitis of the right foot is manifested by pain on palpation and with weight-bearing, with no abnormalities shown by x-ray studies, and is not more than moderately severe in nature. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for plantar fasciitis of the right foot have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the Veteran's increased rating claim for his right foot disorder.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A January 2005 letter notified the Veteran that he must provide evidence showing a worsening of his right foot disability, gave examples of the types of evidence he could submit in support of his claim, and informed the Veteran of his and VA's respective responsibilities for obtaining relevant records on his behalf.  Further, letters dated in December 2008, February 2009, and April 2010 provided fully compliant VCAA notice, including the general criteria by which VA evaluates disabilities, and the specific rating criteria potentially applicable to the Veteran's claim, although such specific notice is no longer required.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These letters were followed by readjudication of this claim in supplemental statements of the case (SSOC's) dated in March 2009, July 2011, September 2012, September 2014, and October 2014, thus rendering the delay in timing harmless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the file.  See 38 C.F.R. § 3.159(c).  Private medical records identified by the Veteran have been obtained.  See id.  He has not identified any other records or evidence he wished to submit or have VA request on his behalf.  He alleges that there are missing service treatment records pertaining to a back injury, but such would not be relevant to the current level of severity of his right foot disorder.  

VA foot examinations were performed in January 2005, June 2008, and June 2014.  The VA examination reports are adequate for rating purposes, as the examiners reviewed the claims file and medical history, examined the Veteran, and described his disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's right foot disorder since last examined by VA.  See 38 C.F.R. § 3.327(a).  In this regard, A VA disability benefits questionnaire (DBQ) for foot conditions filled out by the Veteran's private treating physician was submitted in September 2014, but does not indicate a worsening since the June 2014 VA examination performed three months earlier, and is itself sufficient to evaluate the Veteran's foot disorder in conjunction with the other evidence of record.  Although the physician indicated in this report that the Veteran's right foot pain was so severe as to essentially render his right foot non-weight bearing, and that he had to use a cane for the right foot, the Board does not find this constitutes credible evidence of worsening, or that a new VA examination is required.  As shown below, the evidence shows that the Veteran actually uses a cane for other orthopedic problems unrelated to his foot, above all due to his low back disorder.  The fact that he has bought "high end" hiking boots and requested orthotics from VA, as shown in a March 2014 VA treatment record, also argues against a finding that his right foot is non-weight bearing.  Indeed, just three months earlier, in the June 2014 VA examination report, the VA examiner stated that the Veteran ambulated well.  The VA treatment records do not otherwise indicate that the Veteran's right foot is non-weight bearing.  

Moreover, with regard to the objective findings, the September 2014 DBQ simply confirms that no objective abnormalities were observed on examination other than some indication of swelling on use.  Thus, this DBQ weighs against a finding that there has been worsening of any objective or underlying pathology of the foot, but rather confirms that there is no such pathology.  Notably, the physician who filled out this report rendered no diagnoses other than plantar fasciitis, and indicated that the Veteran did not have a pes cavus deformity, when recent findings in the VA treatment records and examination reports consistently show a pes cavus deformity as well as peripheral neuropathy affecting the feet.  The physician made no mention of either, and indeed indicated that the Veteran did not have a pes cavus deformity.  This stark inconsistency renders the accuracy and reliability of this DBQ highly suspect.  Consequently, the unexplained notation in the September 2014 DBQ that the Veteran's right foot disability is severe and renders it non-weight bearing does not constitute credible evidence of actual worsening of the right foot disorder to warrant a new VA examination (one having just been performed in June 2014) when the reliability of this DBQ is otherwise significantly compromised.  Moreover, the DBQ is otherwise negative for objective findings of deformity or pathology of the right foot, and essentially only mentions pain, weakness, and other symptoms, with no objective findings correlated with these symptoms other than the diagnosis of plantar fasciitis and an unexplained notation of other foot injury or pathology (presumably in reference to the plantar fasciitis, as this DBQ and a September 2014 letter authored by the same physician only mention this diagnosis).  The Veteran himself has not stated that his right foot disorder worsened since the June 2014 VA examination.  

There is no need to remand this claim again to seek clarification from the physician who filled out the September 2014 DBQ, or to try to reconcile the findings in it with another VA examination.  It is already clear in light of the above discussion that the private physician who filled out that report observed no objective abnormalities, and that his findings were exclusively based on the symptoms the Veteran reported and perhaps (although this is not specified) functional limitations exhibited on examination (whether or not credibly supported by clinical findings).  If there were any doubt on the matter, the same physician also wrote a September 2014 letter stating that the Veteran's plantar fasciitis limited use of the foot for more than very short distances, thus indicating that this was the only pathology found by the physician.  This letter confirms that the physician found no objective evidence of deformity or pathology of the foot apart from what has already been amply addressed in prior examination reports and treatment records. 

Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in March 2007 and September 2010 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Here, the Board's remand directives to make appropriate efforts to obtain all identified outstanding private treatment records and VA treatment records, to provide current VA examinations, and then to readjudicate the claim and issue an SSOC have been satisfied.  Therefore, there has been substantial compliance with all of the Board's remand directives.  See id.


III. Analysis

The Veteran claims entitlement to a rating greater than 20 percent for his service-connected plantar fasciitis.  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  

There is no diagnostic code directly applicable to plantar fasciitis.  The Veteran's right plantar fasciitis has been rated by analogy (as indicated by the designation 5299-5284), under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 which pertains to "other injuries of the foot."  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Under DC 5284, a 10 percent rating is assigned for moderate injuries of the foot; a 20 percent rating is assigned for moderately severe injuries of the foot; and a 30 percent rating is assigned for severe injuries of the foot.  See 38 C.F.R. § 4.71a.  

At the January 2005 VA examination, the Veteran reported pain, weakness, and stiffness of the right foot.  He stated that prolonged standing, walking, and picking up heavy bags all cause pain in his right foot.  On examination, the Veteran's right foot was found by the examiner to be "completely normal."  There was no claw foot deformity, and he had a high arch.  There was tenderness at the calcaneum, the head of the metatarsal bones, and at the solar aspect of the calcaneal region.  The muscle power and movement of the toes were all normal.  The pulses and sensations were intact.  On range of motion exercises, dorsiflexion was to 20 degrees with pain at 20 degrees, and plantar flexion was to 30 degrees with pain at 30 degrees.  The Veteran could not walk on his toes or heels due to pain.  The examiner diagnosed the Veteran with plantar fasciitis of the right foot.  An x-ray study performed at this time revealed a normal right foot.  The joints and soft tissue were normal, and no fractures or destructive lesions were seen.  

An August 2005 private treatment record reflects that the Veteran reported foot pain which was present mainly in the heel.  He had not been treated by podiatry.  

At the June 2008 VA examination, the Veteran reported difficulty standing for more than 30 minutes.  He was able to walk about a quarter of a mile "without too much difficulty."  Repetitive motion increased the pain.  He did not use any shoe inserts or braces, and did not endorse any flare-ups.  He walked with a limp and used a cane.  On examination, the right foot had a cavus deformity but was otherwise normal.  There were no calluses, and no edema or swelling of the plantar fascia.  There was mild tenderness over the heel pad, but the plantar fascia were not tender.  There was no pain on manipulation of the foot.  Plantar flexion of the ankle was to 45 degrees, and dorsiflexion was to 20 degrees.  Inversion and eversion were to 30 degrees.  There was normal range of motion of the toes, and strength of movement was 5/5.  The examiner diagnosed a cavus deformity of the right foot, without any evidence of plantar fasciitis.  

The treatment records during this period reflect only sparse treatment for the right foot, and do not show pathology, symptoms, or functional impairment different from or more severe than that discussed in the VA examination reports. 

A January 2009 letter by the Veteran's private family nurse practitioner states that the Veteran had been her patient for five years, and that he had a moderate amount of pain in his feet and was unable to walk around his home without any kind of shoe support at any given time.  She also noted that the Veteran used a cane, although did not specify whether the cane was for his foot or for other orthopedic problems, such as his back disorder.  She stated that the Veteran was permanently disabled "because of his back and feet."  She also stated that the Veteran was able to maintain his activities of daily living and kept his own home with additional help, including from his son who lived with him.  On examination, the Veteran had high arches, good dorsal pedal pulses, and good capillary refill.  He had a lot of tenderness on palpation of his feet "all the way through."  His gait was unsteady even with the use of his cane.  He had full range of motion of the ankles, but also experienced a lot of pain with inversion and eversion motions.  There was no laxity.  

A May 2013 VA treatment record reflects that the Veteran had right foot pain along the arch, and also had heel compression, forefoot compression, and tenderness along the achilles tendon.

A February 2014 VA x-ray study of the right foot reflects that the joint spaces were grossly normal, and no acute fracture or dislocation was seen.  

A March 2014 VA treatment record shows that the Veteran was seen by a podiatrist, who found that x-rays of the feet performed in 2008 and February 2014, which the Board discussed above, were normal.  At this time, the Veteran reported severely painful feet "due to [service-connected] injury and pinched nerves in his back."  The Veteran was interested in trying orthotics, and stated that he had just purchased "high-end" hiking boots to accommodate his feet.  The podiatrist noted a history of back injury with nerve pain in the feet and legs.  On examination, there was no pedal edema.  The sensory responses were absent to the plantar aspects of both feet, and decreased to the dorsal aspects.  The plantar nerve was painful on palpation at the plantar heel bilaterally.  The integument was healthy with normal color and temperature.  The medial longitudinal arch was increased and rigid.  There was pain on palpation of both heels.  There was decreased muscle and joint function.  The podiatrist diagnosed pes cavus and peripheral neuropathy.  He referred the Veteran for custom-made orthotics.  He was advised to ice, rest, wear a supportive shoe and take an oral anti-inflammatory if needed.  

The June 2014 VA examination report reflects that the Veteran described right foot pain that was at a level 10 in a scale of severity from 0 to 10.  The pain was located in the mid foot and with pressure spread to the heel area and felt like a knife.  There was tingling and tenderness of the second, third, and fourth toes and the foot felt weak.  The Veteran stated that flare-ups affected the functioning of his foot, reporting increased soreness, weakness, and tenderness with prolonged standing.  With regard to the Veteran's pes cavus, the examiner indicated that all toes were tending to dorsiflexion, and was manifested by heel tenderness and in the arches.  The examiner stated that there was no effect on the plantar fascia due to pes cavus, and no dorsiflexion and varus deformity due to pes cavus.  The examiner further indicated that although there was pain on examination, it did not contribute to functional loss as the foot was functional and the Veteran was ambulatory.  The examiner noted later in the report that the Veteran was able to "ambulate well."  The examiner observed that the Veteran's low back pain with associated radiculopathy and his peripheral neuropathy impacted his feet.  The examiner opined that the pes cavus was not related to the plantar fasciitis, as the diagnosis of plantar fasciitis was made prior to the pes cavus.  The examiner also opined that the Veteran's peripheral neuropathy was not due to plantar fasciitis and more likely related to his lower back condition.  The examiner concluded that the Veteran's idiopathic peripheral neuropathy, pes cavus, and low back pain most likely affected occupational functioning, making it difficult to work.  

A June 2014 VA treatment record reflects that custom orthotics were issued to the Veteran.  They were adjusted in August 2014, according to a VA treatment record. 

A September 2014 VA DBQ filled out by the Veteran's private treating physician, M. Berndt, MD, reflects that the Veteran described a sharp "knife like" pain in the bottom of the foot with weight bearing that was quite severe to the point of being unable to use his right foot.  He stated that during flare-ups the pain was even worse.  The physician noted that he walked with a cane, limped, and had a poor ability to use the foot for walking.  The physician also stated that there was an indication of swelling on use.  The physician indicated that there was extreme tenderness of the plantar surface of the right foot, which was not improved by orthopedic shoes or appliances.  The physician further indicated in the report that there was no objective evidence of marked deformity, marked pronation, weight-bearing line falling over or medial to the right great toe, a lower extremity deformity causing alteration of the weight-bearing line, inward bowing of the achilles tendon, or marked inward displacement and severe spasm of the achilles tendon on manipulation.  In the section of the DBQ pertaining to pes cavus, the physician marked that it was not applicable ("N/A").  The physician also marked the box indicating that the Veteran had a foot injury or other foot condition not already described in the report, but did not state what it was or describe it.  However, in light of a September 2014 letter from this physician discussed below, and the fact that there are no other diagnoses or findings mentioned in this report, the Board assumes that Dr. Berndt was referring to the plantar fasciitis.  The physician stated that the foot injury was "severe," and that it chronically compromised weight bearing.  The physician also observed that the custom orthotics had a "poor effect."  Finally, the physician indicated that pain, weakness, fatigability, and/or incoordination limited functional impairment during flare-ups or when the foot was used repeatedly over a period of time, to the point where the Veteran could not sustain weight-bearing.  With regard to assistive devices, the physician noted that the Veteran used a cane for locomotion due to foot pain.  With regard to the impact on occupational functioning, the physician stated that the Veteran's right foot was non weight bearing.

In a September 2014 letter, Dr. Berndt wrote that the Veteran's plantar fasciitis limited use of the foot for more than very short distances.  

The evidence discussed above weighs against a rating greater than 20 percent for the Veteran's right foot disorder.  The treatment records and examination reports consistently show that the Veteran's right foot is normal, including based on x-ray studies, apart from a pes cavus deformity affecting both feet.  They do not show any deformity or other pathology of the feet except for peripheral neuropathy, for which service connection has not been established or claimed.  There is no claim or suggestion that the peripheral neuropathy is related to the Veteran's service-connected plantar fasciitis.  The June 2014 VA examiner specifically found that it was not, but rather related to his low back pain, a finding which is echoed in the March 2014 VA treatment record authored by a podiatrist.  

In the absence of any objective deformity or pathology of the right foot apart from pes cavus, which will be discussed below, and a nonservice-connected neurological condition, the preponderance of the evidence weighs against a finding that the Veteran's right foot disorder meets or approximates the criteria for a 30-percent rating for a severe foot injury under DC 5284.  See 38 C.F.R. § 4.71a.  His reported symptoms of pain on palpation and with weight-bearing support a 20-percent rating for a moderately severe foot injury under DC 5284, but no higher absent evidence of more severe actual pathology.  See 38 C.F.R. § 4.71a.  Although the Veteran must wear shoe supports and custom-made orthotics and has some pain and limitation of range of motion of the ankle, these symptoms and functional impairment do not rise to the level of a severe foot injury, but rather are contemplated by the 20 percent rating for a moderately severe injury in the absence of any objective evidence of deformity or pathology of the right foot.  

The Board has considered the diagnoses of a cavus deformity.  Service connection for a cavus deformity has not been established or claimed, and this deformity has been noted in both feet, arguing against a finding that it was related to a right foot injury.  Indeed, the June 2014 VA examiner opined that it was unrelated to his service-connected plantar fasciitis.  However, even assuming that the Veteran had a cavus deformity associated with his service-connected plantar fasciitis, this finding in itself does not warrant a 30 percent rating for a severe injury of the foot under DC 5284, as pes cavus is already specifically addressed by DC 5278, and does not meet the criteria for a rating greater than 20 percent under that diagnostic code, as shown below.  See 38 C.F.R. § 4.71a.  

Even assuming the Veteran's pes cavus was a manifestation of his service-connected right foot plantar fasciitis, a separate or higher rating under DC 5278, which pertains to acquired claw foot (pes cavus), is not warranted.  See 38 C.F.R. § 4.71a.  Under DC 5278, acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

The evidence of record, including the June 2014 VA examination report and September 2014 DBQ, shows that there is no marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity, shortened plantar fascia, or limitation of dorsiflexion of the ankle to right angle.  At most, the Veteran has all toes tending to dorsiflexion, as found by the June 2014 VA examiner, which is assigned a 20-percent rating under DC 5278.  See id.  Thus, the criteria for a rating greater than 20-percent are not met under this diagnostic code.  A separate rating under DC 5278 may not be assigned, as the evidence shows that the Veteran does not have symptoms or functional impairment associated with his pes cavus deformity beyond or distinct from that contemplated by the 20-percent rating assigned for a moderately severe foot injury related to plantar fasciitis.  Thus, to assign a separate rating under DC 5278 would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, a separate rating under DC 5278 is not warranted.  

The Veteran's painful or limited range of motion of the ankle is not shown to be related to his service-connected right foot plantar fasciitis, which is not a disorder of the ankle.  However, even if it were, the limited motion does not warrant a 30 percent rating for a severe injury when his foot was otherwise found to be normal apart from pes cavus and a nonservice-connected neurological condition, and when x-ray studies did not reveal any abnormalities.  Indeed, the June 2008 VA examination report reflects that the Veteran had full range of dorsiflexion and plantar flexion, and the January 2009 letter from the private nurse practitioner also states that the Veteran had full range of motion, albeit with pain.  These findings do not correlate with a severe foot injury warranting a 30 percent rating under DC 5284, even assuming that limitation of motion of the ankle could be attributed to his service-connected foot pathology. 

It has been noted several times that the Veteran walks with a limp and uses a cane.  However, the Board finds that his limp and need for a cane are not associated with his right foot disorder but rather are due primarily to his back disorder.  For example, a June 2004 VA treatment record shows that the Veteran sought referral for a cane, reporting low back and bilateral knee pain.  He made no mention of foot pain.  Another June 2004 VA treatment record also shows that the Veteran requested a cane in connection with back pain.  A May 2011 VA treatment record pertaining to the spine also reflects that the Veteran walked with a cane, noting that the Veteran was unable to complete the movements asked of him.  A January 2010 VA treatment record similarly notes that the Veteran uses a cane, and that he had pain in the low back and reported that his legs give out.  There was no mention that the cane was used due to foot pain.  At an April 2011 VA spine examination, the Veteran stated that he consistently uses a cane secondary to back pain for stabilization and support.  A September 2013 VA cervical spine examination report also states that the Veteran used a cane for lower back and neck pain.  Finally, an August 2014 VA treatment record states that the Veteran used a cane for support with ambulation related to peripheral neuropathy and chronic back pain.  Thus, the fact that he uses a cane and walks with a limp does not warrant a 30 percent rating for a severe injury, as these are not related to his foot disorder.  Although the September 2014 DBQ states that the Veteran used a cane due to his right foot disorder, this is not credible, as it directly conflicts with substantial probative evidence, as summarized above, consistently showing that the Veteran's use of the cane is unrelated to his right foot disorder, either when the cane was first issued in 2004, or as recently as August 2014. 

Although the nurse practitioner stated in the January 2009 letter that the Veteran was permanently disabled, she attributed this disability to disorders of the back and both feet, and not just to the right foot.  Thus, this finding does not by itself warrant a 30 percent rating given the probative evidence in the form of objective clinical findings showing that the Veteran's right foot is essentially normal apart from subjective pain and the pes cavus deformity. 

The September 2014 DBQ, in which the Veteran's private physician indicated that the Veteran's right foot pain was so severe as to essentially render his right foot non-weight bearing, and that he had to use a cane for the right foot, does not constitute credible or probative evidence of a severe foot injury as contemplated by DC 5284.  As discussed above, the evidence shows that the Veteran actually uses a cane for other orthopedic problems unrelated to his foot, above all due to his low back disorder.  The fact that he has bought "high end" hiking boots and requested orthotics from VA, as shown in a March 2014 VA treatment record, and that he was instructed to ice, rest, and wear a supportive shoe by the March 2014 VA podiatrist, also argues against a finding that his right foot is non-weight bearing.  Indeed, just three months earlier, in the June 2014 VA examination report, the VA examiner stated that the Veteran ambulated well.  The VA treatment records do not otherwise indicate that the Veteran's right foot is non-weight bearing or causes anywhere near the level of functional impairment asserted in the September 2014 DBQ.  The mere fact that the physician characterized the Veteran's foot disability as "severe" does not by itself support a 30-percent rating under DC 5284 absent any objective findings of injury or deformity of the right foot (apart from the pes cavus discussed above), and when x-ray studies, including as recently as February 2014, have been normal.  

Moreover, with regard to the objective findings, the September 2014 DBQ simply confirms that no objective abnormalities were observed on examination other than some indication of swelling on use.  Thus, this DBQ weighs against a finding that there is any objective or underlying pathology of the foot, but rather confirms that there is no such pathology.  

Notably, the physician who filled out this report rendered no diagnoses other than plantar fasciitis, and indicated that the Veteran did not have a pes cavus deformity, when recent findings in the VA treatment records and examination reports consistently show a pes cavus deformity as well as peripheral neuropathy affecting the feet.  The physician made no mention of either, and indeed indicated that the Veteran did not have a pes cavus deformity.  As already noted, the physician also stated that the Veteran used a cane due to his right foot disorder, which is patently untrue as explained above.  These stark conflicts with more probative evidence of record (i.e. the VA treatment records, including findings by a podiatrist in March 2014) thus render the accuracy and reliability of the September 2014 DBQ highly suspect.  Thus, the unexplained notation in the September 2014 DBQ that the Veteran's right foot disability is severe and renders it non-weight bearing does not constitute credible evidence of a severe foot injury, when the reliability of this DBQ is otherwise significantly compromised and when it is not supported by copious treatment records, none of which indicate that the Veteran has significant functional limitations due to his right foot disorder as opposed to his back, neck, and knee disorders.  Moreover, the DBQ is otherwise negative for objective findings of deformity or pathology of the right foot, and essentially only mentions pain, weakness, and other symptoms, with no objective findings correlated with these symptoms other than the diagnosis of plantar fasciitis.  As revealed in the September 2014 letter by the same physician, the indication of an "other" foot injury was merely in reference to the plantar fasciitis, as the physician did not mention any other diagnosis or pathology.  

Finally, according to the June 2014 VA examination report and the March 2014 VA podiatry consultation record, the Veteran also has a nonservice-connected neurological condition affecting the feet unrelated to his plantar fasciitis or pes cavus, and which accounts for many of his symptoms.  The September 2014 DBQ and September 2014 letter by Dr. Berndt does not take this into consideration. 

In sum, as the Veteran's right foot plantar fasciitis is manifested by pain but no objective abnormalities (or at most perhaps by a cavus deformity, which does not satisfy the criteria for a higher or separate rating, as explained above), a 30-percent rating is not warranted for a severe foot injury under DC 5284.  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  

Sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

In this case, the Veteran does not have any service-connected pathology of a joint associated with his right foot plantar fasciitis, and foot disorders are generally not evaluated based on limitation of motion, apart from disability of the ankle.  As already noted, the Veteran does not have service-connected pathology of the ankle.  Moreover, the evidence does not show that the Veteran's pain and limited motion of the right foot is productive of disability beyond that contemplated by the 20 percent rating already assigned for a moderately severe injury of the foot, even when increased functional limitation on use and during flare-ups is taken into account.  As discussed above, the September 2014 DBQ describing severe functional limitations is unreliable given how conflicting it is with other, more probative evidence of record, and thus lacks probative value in this regard.  Further, and significantly, the highest rating available for limitation of motion of the ankle is 20 percent.  See 38 C.F.R. § 4.71a, DC 5271 (2014).  As the provisions of sections 4.40 and 4.45 are closely tied to limitation of motion, and indeed cannot provide a basis for a rating higher than that provided by the applicable diagnostic code pertaining to limitation of motion, a rating higher than 20 percent is not available under the DeLuca criteria with respect to the foot.  See Johnston, 10 Vet. App. at 85.  Thus, a higher rating is not warranted based on painful and limited motion, weakness, fatigability, or incoordination, including during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.

With regard to other potentially applicable diagnostic codes, there is no evidence indicating that the Veteran has flatfoot, weak foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot disorder.  Thus, a higher or separate rating is not warranted under Diagnostic Codes 5276, 5279, 5280, 5281, 5282, 5283, or 5284.  See 38 C.F.R. § 4.71a. 

Although the Veteran does not have flat feet, indeed the opposite (pes cavus), the rating criteria for flatfoot also provide some perspective and insight into the proper evaluation of the Veteran's plantar fasciitis.  Specifically, a 20-percent rating is assigned for "severe" flat foot, with objective evidence of "marked deformity," pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.  Assuming, without deciding, that the Veteran could be said to have a "marked" deformity of the foot in the form of pes cavus (the rating criteria for which were discussed above), his symptoms of pain on manipulation and use, and indication of swelling on use (per the September 2014 DBQ) would most closely correspond to the 20-percent rating for flatfoot, although there is no evidence of callosities.  

Further, a 30-percent rating under DC 5276 is assigned for unilateral flatfoot when there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  The Veteran's plantar fasciitis does not remotely answer to this description, but is only manifested by pain and other symptoms, with no evidence of severe spasm, marked pronation, or marked inward displacement.  The fact that his symptoms are allegedly not improved with orthotics, per the September 2014 DBQ, the reliability of which is anyway suspect, is not sufficient to warrant a 30-percent rating under DC 5276 when none of these other manifestations are present.  Thus, when DC 5276 is considered, either by way of analogy or in terms of what light it might shed on evaluating the Veteran's foot disorder under DC 5284, it further supports a finding that the Veteran's right foot plantar fasciitis does not meet or approximate the criteria for a rating greater than 20 percent.  

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his service-connected right foot plantar fasciitis has not met or approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10.

The issue of entitlement to TDIU prior to June 25, 2013 is addressed in the REMAND section below.   See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral for extraschedular consideration of the Veteran's right foot disorder is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  His right foot disorder is manifested by symptoms and functional impairment, including pain and possibly some limitation of motion, expressly addressed by DC's 5276, 5278, and 5284 under 38 C.F.R. § 4.71a, and in sections 4.40, 4.45, 4.59 of the regulations.  Indeed, his right foot has been shown to be essentially normal, including based on x-ray studies, apart from a pes cavus deformity addressed in DC 5278 and nonservice-connected peripheral neuropathy or radiculopathy.  Accordingly, a comparison of the Veteran's right foot disorder with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to "render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Therefore, the evaluation of the Veteran's right foot disorder will not be referred for extraschedular consideration.  

In Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether referral for extraschedular consideration is warranted.  This issue depends in part on the outcome of the other issues being remanded, including whether entitlement to TDIU may be established prior to June 25, 2013.  Accordingly, the Board will not address this this issue at this time.  Moreover, it does not affect the Board's determination that referral for extraschedular consideration based on the Veteran's right foot disorder alone is unwarranted. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for a right foot disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an increased disability rating for plantar fasciitis of the right foot, currently rated as 20 percent disabling, is denied. 

REMAND

While the Board sincerely regrets the delay, the service connection claim for a back disorder must be remanded again to ensure that all procedural requirements have been satisfied, and to afford it every due consideration.

The Veteran must be sent a notice letter informing him of the efforts made to obtain any inpatient hospitalization records from Balboa Naval Hospital from 1985 to 1986 pertaining to a back injury, in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).  The mention in a bullet point under the "Evidence" section of the September 2014 SSOC that VA had been unable to obtain these records is not sufficient to comply with the specific notice requirements of 38 C.F.R. § 3.159(e)(1).  As the need to make further efforts to obtain these records was the very basis of the joint motion for remand, and in turn of the Board's remand to the AOJ, ensuring satisfaction of this procedural requirement takes on added importance. 

As the issue of entitlement to TDIU prior to June 25, 2013 is dependent in part on the outcome of the service connection claim for a back disorder, the Board will defer consideration of this issue pending resolution of the back claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter in accordance with 38 C.F.R. § 3.159(e) regarding VA's unsuccessful attempts to obtain inpatient hospitalization records from Balboa Naval Hospital from 1985 to 1986 pertaining to a back injury.  The letter must: (a) identify the specific records VA was unable to obtain (i.e. the Balboa Naval Hospital records); (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 

2. Obtain any outstanding VA treatment records from the Battlecreek VA Medical Center dated since September 2014.

3. Then, after completing any other development that may be indicated, readjudicate the service connection claim for a back disability and the issue of entitlement to TDIU prior to June 25, 2013 on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


